Quinn-Brintnall, J.
¶21 (concurring in the result) — I concur with the result and the majority’s holding that RCW 13.50.100 governs the release of confidential juvenile justice and care agency records by the Department of Social and Health Services (DSHS). See Deer v. Dep’t of Soc. & Health Servs., 122 Wn. App. 84, 89-90, 93 P.3d 195 (2004). I write separately to explain what I see as the interplay of three release provisions in RCW 13.50.100 that apply to this case.
*925¶22 RCW 13.50.100(7), (8), and (10) are relevant here. If the statutory requirements are satisfied, subsection (7) allows access by “[a] juvenile, his or her parents, the juvenile’s attorney and the juvenile’s parent’s attorney.” RCW 13.50.100(7). Such access will be to “all records and information collected or retained by a juvenile justice or care agency which pertain to the juvenile,” subject to several exceptions. RCW 13.50.100(7). Subsection (8) allows “[a] juvenile or his or her parent” who is denied access to records under subsection (7) to move a juvenile court for access to the records. RCW 13.50.100(8). Neither subsection (7) nor (8) allows the juvenile court to impose monetary penalties on DSHS for failure to provide timely access to the records described in subsection (7). See RCW 13.50.100(7)-(8).
¶23 Instead, subsection (10) sets forth the requirements for such penalties and the subject of who may access records under that section is more specific than the subject of who is eligible to receive records under subsection (7). Under subsection (10):
Subject to the rules of discovery in civil cases, any party to a proceeding seeking a declaration of dependency or a termination of the parent-child relationship and any party’s counsel and the guardian ad litem of any party, shall have access to the records of any natural or adoptive child of the parent, subject to the limitations in subsection (7) of this section. A party denied access to records may request judicial review of the denial. If the party prevails, he or she shall be awarded attorneys’ fees, costs, and an amount not less than five dollars and not more than one hundred dollars for each day the records were wrongfully denied.
RCW 13.50.100(10) (emphasis added). In short, subsection (7) does not provide for penalties and it gives parents access to records and information pertaining to that child. Subsection (10) gives access to all parties, including parent-parties, and provides penalties for wrongful denial of this access. RCW 13.50.100.
¶24 Here, Joan Rioux sought records regarding herself and her dependent child, K.B. RCW 13.50.100(7) gave *926Rioux, as KB.’s parent, general access to DSHS records pertaining to her child unless their release would be likely to cause severe psychological or physical harm to K.B. or Rioux or would violate K.B.’s right to privacy in her medical treatment. The statute also allows DSHS to delete the identity of persons or organizations reporting alleged child abuse of K.B. Under RCW 13.50.100(7), with the stated exceptions, Rioux was entitled to exercise her parental rights and obligations to review KB.’s file and any other records and information collected or retained by DSHS that pertained to K.B. If the agency determined that it would not provide Rioux access to K.B.’s records, Rioux had the right to petition the juvenile court for an order requiring that she be given this access, but nothing provided that DSHS could be sanctioned. RCW 13.50.100(8). Notably, RCW 13.50-.100(7) allowed juvenile and parental review of this information independent of any pending or prior departmental proceedings. A concerned noncustodial parent, for example, would have the right to periodically review his or her child’s juvenile file.
¶25 In contrast, when a parent is also a party to a dependency or termination proceeding, or (as we today hold this is) a dependency guardianship proceeding, RCW 13-.50.100(10) alters the presumption in subsection (7) that a parent has the right to access her child’s file. Subsection (10) is broader than subsection (7) in the sense that it allows access to records of any natural or adoptive child of the parent-party, including children who may have reached the age of majority or are not the subject of the dependency or termination action at issue. But subsection (10) retains the exclusions to access set forth in subsection (7). More important to this case, subsection (10) also subjects all requests to the rules of discovery. This provision is consistent with the general law governing public records disclosure: “Any materials that would not be discoverable in the context of a controversy under the civil rules of pretrial discovery are also exempt from public disclosure under RCW 42.56.290.” Soter v. Cowles Publ’g Co., 162 Wn.2d 716, 731, 174 P.3d 60 (2007).
*927¶26 In my opinion, once Rioux became a party in an action affecting the duration or scope of her parental status as to any of her children, RCW 13.50.100(10) governed her access to KB.’s records and required Rioux to comply with the civil discovery rules to access K.B.’s files. Accordingly, I concur.